    Case 9:19-cv-00639-DNH-ATB Document 42 Filed 09/30/20 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

EDWARD RANDOLPH,

                                     Plaintiff,
         -v-                                            9:19-CV-6391
                                                        (DNH/ATB)


J. PREIUER, Correction Officer, Great Meadow
Correctional Facility; A. ROSE, Correction
Officer, Great Meadow Correctional Facility;
DOE WAGNER, Captain, Great Meadow
Correctional Facility; ANTHONY J. ANNUCCI,
Acting Commissioner of DOCCS;
D. VENETTOZZI, Director of Special Housing;
J. VANDERBURGH, Correction Officer, Great
Meadow Correctional Facility; and DOE
NESMITH, Physician's Assistant, Great Meadow
Correctional Facility,

                                     Defendants.

--------------------------------

APPEARANCES:                                            OF COUNSEL:

EDWARD RANDOLPH
Plaintiff pro se
12639161
CNY PC
PO Box 300
Marcy, NY 13403

HON. LETITIA JAMES                                      CHRISTOPHER J. HUMMEL, ESQ.
Attorney General for the State of New York              Ass't Attorney General
Attorney for Defendant
The Capitol
Albany, NY 12224




         1
           The docket sheet indicates that there is a member case for this action–9:19-CV-640.
  However, defendants' motion in this action applies only to the fact in this case.
    Case 9:19-cv-00639-DNH-ATB Document 42 Filed 09/30/20 Page 2 of 3




DAVID N. HURD
United States District Judge


                                    DECISION and ORDER

          Pro se plaintiff Edward Randolph brought this civil rights action pursuant to 42

U.S.C. § 1983. On July 31, 2020, the Honorable Andrew T. Baxter, United States Magistrate

Judge, advised by Report-Recommendation that defendants Annucci and Venetozzi's motion

to dismiss for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6) be granted in part

and denied in part. No objections to the Report-Recom mendation were filed.

          Based upon a careful review of entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

          Therefore, it is

          ORDERED that

          1. Defendants' motion to dismiss is GRANTED in part and DENIED in part;

          2. Defendants' motion to dismiss is GRANTED IN ITS ENTIRETY as to defendant

Annucci and all claims against him are DISMISSED;

          3. Defendants' motion to dismiss is GRANTED IN PART with respect to defendant

Venetozzi as to any due process claims arising from the September 16, 2016 disciplinary

hearings and with respect to any due process claims arising from the May 2017 rehearing

regarding the August 9, 2016 incident;

          4. Defendants' motion to dismiss is DENIED in all other respects as to defendant

Venetozzi, without prejudice to the filing of a properly supported motion for summary

judgment on his behalf; and

                                               -2-
    Case 9:19-cv-00639-DNH-ATB Document 42 Filed 09/30/20 Page 3 of 3




         5. Defendant Venetozzi is directed to file an answer to the remaining claims

asserted against him within twenty (20) days of the date of this Decision and Order.

         IT IS SO ORDERED.




Dated: September 30, 2020
       Utica, New York.




                                             -3-
